SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended DECEMBER 31, 2010 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 2-78335-NY PHI GROUP, INC. ( Name of Issuer in its charter ) Nevada 90-0114535 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 17011 Beach Blvd., Suite 1230, Huntington Beach, California 92647 ( Address of Principal Executive Offices ) ( Zip Code ) (714) 843-5450 Issuer's Telephone Number, Including Area Code ( Former name, former address and former fiscal year, if changed since last report ) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Page 1 of NUMPAGES 35 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.
